996 F.2d 1227
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Manse SULLIVAN;  Dennis Garbutt, Plaintiff-Appellant,v.James K. ROWLAND, Defendant-Appellee.
No. 92-16130.
United States Court of Appeals, Ninth Circuit.
Submitted June 21, 1993.*Decided June 28, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
California state prisoners Manse Sullivan and Dennis Garbutt appeal pro se the district court's judgment following a jury trial in favor of prison officials in Sullivan and Garbutt's 42 U.S.C. § 1983 civil rights action alleging that they received inadequate medical treatment, were housed in inadequately lighted and ventilated cells, and were fed inadequately.   We have jurisdiction under 28 U.S.C. § 1291, and affirm.


3
Manse and Garbutt contend that the district court abused its discretion by failing to appoint counsel for them at trial.   This contention lacks merit.


4
Appointment of counsel under section 28 U.S.C. § 1915(d) is left to the sound discretion of the trial court and is granted only in "exceptional circumstances" where the legal issues are complex.   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990).   The test for exceptional circumstances requires "an evaluation of both 'the likelihood of success on the merits [and] the ability of the petitioner to articulate his claims pro se in light of the complexity of the legal issues involved.' "   Wilburn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.1986).


5
Here, in the order denying Sullivan and Garbutts' request for counsel, the magistrate judge found that "even if it is assumed that Sullivan is not well versed in the law and that he has made serious allegations which, if proved, would entitle him to relief, his case is not exceptional."   We agree.   The facts in Sullivan and Garbutts' case are straightforward and the law is well settled.   Accordingly, the district court did not abuse its discretion by denying Sullivan and Garbutts' motion for appointment of counsel.   See id.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3